Citation Nr: 0802702	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  98-02 985A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

[Consideration of the merits of the veteran's claim of 
service connection for PTSD is the subject of a separate 
Board of Veterans Appeals decision issued this same date.]

REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for PTSD.  In 
September 2005, the Board reopened a prior final decision in 
the claim and remanded the case for further development.  In 
April 2007, the Board issued a decision denying the claim.


VACATUR

On April 4, 2007, the Board issued a decision denying 
entitlement to service connection for PTSD.  The appeal 
stemmed from a September 1997 RO rating decision at which 
time the veteran was represented by Vietnam Veterans of 
America (VVA).

Following the Board's remand of the case in September 2005, 
the veteran changed his representation to Attorney Moore with 
a properly filed VA Form 21-22a received in November 2005.  
In May 2006, the Appeals Management Center (AMC) in 
Washington, D.C., sent a copy of the veteran's claims folder 
to Attorney Moore.

In readjudicating the claim in an August 2006 Supplemental 
Statement of the Case (SSOC), the AMC inadvertently 
identified VVA as the veteran's representative.  Thus, 
Attorney Moore was not directly notified of the decision.  In 
September 2006, VVA submitted a VA Form 646 (Statement of 
Accredited Representative in Appealed Case) on the veteran's 
behalf.

It appears that at some point in the appeal, the veteran was 
using two representatives, leading to this confusion.  It is 
important for the veteran to understand that he can have only 
one representative.  In this case, it is attorney Moore.      

On February 22, 2007, the Board provided Attorney Moore with 
copies of all materials of record since September 12, 2005, 
per a Freedom of Information Act Request.  As indicated 
above, the Board decided the claim on April 4, 2007.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. § 20.904.  VA regulations provide a 
claimant a 60-day period for response to an SSOC following a 
Board remand.  38 C.F.R. § 19.38.  Through administrative 
error, the veteran's representative, Attorney Moore, did not 
have actual notice of the August 2006 SSOC until after 
February 22, 2007 which is less than 60-days prior to the 
issuance of the Board's decision on April 4, 2007.  In order 
to assure due process, the Board has decided to vacate its 
April 4, 2007 decision and the issue set forth above will be 
considered de novo in a separately-issued decision.

ORDER

The Board's decision of April 4, 2007, is hereby vacated.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


